TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00037-CV



     Manoucherhr Ziari, SAIF Corporation d/b/a Ace Taxi, and Ace Taxi, Appellants

                                                   v.

                                   The City of Austin, Appellee


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
       NO. C-1-CV-06-005885, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on February 20, 2014.

On April 25, 2014, the appellants were notified that no clerk’s record had been filed due to their

failure to pay or make arrangements to pay the county court clerk’s fee for preparing the clerk’s

record. The notice requested that the appellants make arrangements for the clerk’s record and submit

a status report regarding this appeal by May 5, 2014. Further, the notice advised the appellants that

their failure to comply with this request could result in the dismissal of their appeal for want of

prosecution. To date, the appellants have not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If the trial court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may

dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without
payment of costs. Tex. R. App. P. 37.3(b). In this case, the appellants have not established that they

are entitled to proceed without payment of costs. See Tex. R. App. P. 20.1 (providing procedure

for establishing indigence on appeal). Because the appellants have failed to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for want

of prosecution.



                                                       ____________________________________

                                                       Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed for Want of Prosecution

Filed: June 12, 2014




                                                  2